 



Exhibit 10.1
APPENDIX A
COMMUNITY FIRST, INC.
EMPLOYEE STOCK PURCHASE PLAN
ARTICLE I.
INTRODUCTION
     1.1 ESTABLISHMENT OF PLAN. Community First, Inc., a Tennessee corporation
(the “Company”) with its principal offices located in Columbia, Tennessee,
adopts the following employee stock purchase plan for its eligible employees.
This Plan shall be known as the Community First, Inc. Employee Stock Purchase
Plan.
     1.2 PURPOSE. The purpose of this Plan is to provide an opportunity for
eligible employees of the Employer or its Subsidiaries to become shareholders in
the Company. It is believed that broad-based employee participation in the
ownership of the business will help to achieve the unity of purpose conducive to
the continued growth of the Employer and to the mutual benefit of its employees
and shareholders.
     1.3 QUALIFICATION. This Plan is intended to be an employee stock purchase
plan which qualifies for favorable Federal income tax treatment under
Section 423 of the Code and is intended to comply with the provisions thereof,
including the requirement of Section 423(b)(5) of the Code that all Employees
granted options to purchase Stock under the Plan have the same rights and
privileges with respect to such options.
     1.4 RULE 16B-3 COMPLIANCE. This Plan is intended to comply with Rule 16b-3
under the Securities Exchange Act of 1934, and should be interpreted in
accordance therewith.
ARTICLE II.
DEFINITIONS
     As used herein, the following words and phrases shall have the meanings
specified below:
     2.1 BOARD OF DIRECTORS. The Board of Directors of the Company.
     2.2 CLOSING MARKET PRICE. The last sale price of the Stock on the date
specified of which the Plan Administrator is aware; or if no sales occurred on
such day, the last sale price of the Stock of which the Plan Administration is
aware on the most recent date in which a sale of such Stock occurred prior to
such date; but if Stock shall become listed for quotation on any national
securities exchange, including any tier of the Nasdaq Stock Market, then the
Closing Market Price of the Stock shall be the last sale price of the Stock on
such exchange on the date specified; provided, however, that should there
thereafter be any material alteration in the then system of reporting sales
prices of such Stock, the Closing Market Price of the Stock as of a particular
date shall be determined in such a method as shall be specified by the Plan
Administrator.
     2.3 CODE. The Internal Revenue Code of 1986, as amended from time to time.
     2.4 COMMENCEMENT DATE. The first day of each Option Period. The first
Commencement Date shall be July 1, 2008.

A-1



--------------------------------------------------------------------------------



 



     2.5 CONTRIBUTION ACCOUNT. The account established on behalf of a
Participant to which shall be credited the amount of the Participant’s
contribution, pursuant to Article V.
     2.6 EFFECTIVE DATE. April 29, 2008.
     2.7 EMPLOYEE. Each employee of the Employer except:

  (a)   any employee whose customary employment is twenty (20) hours per week or
less; or     (b)   any employee whose customary employment is for not more than
five (5) months in any calendar year.

     2.8 EMPLOYER. The Company and any corporation (i) which is a Subsidiary of
the Company, (ii) which is authorized by the Board of Directors to adopt this
Plan with respect to its Employees, and (iii) which adopts this Plan. The term
“Employer” shall include any corporation into which an Employer may be merged or
consolidated or to which all or substantially all of its assets may be
transferred, provided that the surviving or transferee corporation would qualify
as a subsidiary under Section 2.18 hereof and that such corporation does not
affirmatively disavow this Plan.
     2.9 EXERCISE DATE. The last business day of each Option Period.
     2.10 EXERCISE PRICE. The price per share of the Stock to be charged to
Participants at the Exercise Date, as determined in Section 6.3.
     2.11 FIVE-PERCENT SHAREHOLDER. An Employee who owns five percent (5%) or
more of the total combined voting power or value of all classes of stock of the
Company or any Subsidiary thereof. In determining this five percent test, shares
of stock which the Employee may purchase under outstanding options, as well as
stock attributed to the Employee under Section 424(d) of the Code, shall be
treated as stock owned by the Employee in the numerator, but shares of stock
which may be issued under options shall not be counted in the total of
outstanding shares in the denominator.
     2.12 GRANT DATE. The first business day of each Option Period.
     2.13 OPTION PERIOD. Successive periods of three (3) months (i) commencing
on July 1 and ending on September 30, (ii) commencing on October 1 and ending on
December 30, (iii) commencing on January 1 and ending on March 31, and
(iv) commencing on April 1 and ending on June 30.
     2.14 PARTICIPANT. Any Employee of an Employer who has met the conditions
for eligibility as provided in Article IV and who has elected to participate in
the Plan.
     2.15 PLAN. Community First, Inc. Employee Stock Purchase Plan.
     2.16 PLAN ADMINISTRATOR. The committee composed of one or more individuals
to whom authority is delegated by the Board of Directors to administer the Plan.
The initial committee shall be the Compensation Committee of the Board of
Directors.

A-2



--------------------------------------------------------------------------------



 



     2.17 STOCK. Those shares of common stock of the Company which are reserved
pursuant to Section 6.1 for issuance upon the exercise of options granted under
this Plan.
     2.18 SUBSIDIARY. Any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the option, each of the corporations other than the last corporation in the
chain owns stock possessing fifty percent (50%) or more of the combined voting
power of all classes of stock in one of the other corporations in such chain.
ARTICLE III.
SHAREHOLDER APPROVAL
     3.1 SHAREHOLDER APPROVAL REQUIRED. This Plan must be approved by the
shareholders of the Company within the period beginning twelve (12) months
before and ending twelve (12) months after its adoption by the Board of
Directors.
     3.2 SHAREHOLDER APPROVAL FOR CERTAIN AMENDMENTS. Without the approval of
the shareholders of the Company, no amendment to this Plan shall increase the
number of shares reserved under the Plan, other than as provided in
Section 10.3. Approval by shareholders must occur within one (1) year of such
amendment or such amendment shall be void ab initio, comply with applicable
provisions of the corporate charter and bylaws of the Company, and comply with
Tennessee law prescribing the method and degree of shareholder approval required
for issuance of corporate stock or options.
ARTICLE IV.
ELIGIBILITY AND PARTICIPATION
     4.1 CONDITIONS. Each Employee shall become eligible to become a Participant
on the Commencement Date next following the date of his employment. No Employee
who is a Five-Percent Shareholder shall be eligible to participate in the Plan.
Notwithstanding anything to the contrary contained herein, no individual who is
not an Employee shall be granted an option to purchase Stock under the Plan.
     4.2 APPLICATION FOR PARTICIPATION. Each Employee who becomes eligible to
participate shall be furnished a summary of the Plan and an enrollment form. If
such Employee elects to participate hereunder, he shall complete such form and
file it with his Employer no later than fifteen (15) days prior to the next
Commencement Date. The completed enrollment form shall indicate the amount of
Employee contributions authorized by the Employee. If no new enrollment form is
filed by a Participant in advance of any Option Period after the initial Option
Period, that Participant shall be deemed to have elected to continue to
participate with the same contribution previously elected (subject to the limit
of fifteen percent (15%) of base pay). If any Employee does not elect to
participate in any given Option Period, he may elect to participate on any
future Commencement Date so long as he continues to meet the eligibility
requirements.
     4.3 DATE OF PARTICIPATION. All Employees who elect to participate shall be
enrolled in the Plan commencing with the first pay date after the Commencement
Date following their submission of the enrollment form. Upon becoming a
Participant, the Participant shall be bound by the terms of this Plan, including
any amendments whenever made.

A-3



--------------------------------------------------------------------------------



 



     4.4 ACQUISITION OR CREATION OF SUBSIDIARY. If the stock of a corporation is
acquired by the Company or another Employer so that the acquired corporation
becomes a Subsidiary, or if a Subsidiary is created, the Subsidiary in either
case shall automatically become an Employer and its Employees shall become
eligible to participate in the Plan on the first Commencement Date after the
acquisition or creation of the Subsidiary, as the case may be. Notwithstanding
the foregoing, the Board of Directors may by appropriate resolutions (i) provide
that the acquired or newly created Subsidiary shall not be a participating
Employer, (ii) specify that the acquired or newly created Subsidiary will become
a participating Employer on a Commencement Date other than the first
Commencement Date after the acquisition or creation, or (iii) attach any
condition whatsoever to eligibility of the employees of the acquired or newly
created Subsidiary, except to the extent such condition would not comply with
Section 423 of the Code.
ARTICLE V.
CONTRIBUTION ACCOUNT
     5.1 EMPLOYEE CONTRIBUTIONS. The enrollment form signed by each Participant
shall authorize the Employer to deduct from the Participant’s compensation an
after-tax amount during each payroll period not less than fifty dollars ($50.00)
nor more than an amount which is fifteen percent (15%) of the Participant’s base
pay on the Commencement Date. A Participant’s base pay shall be determined
before subtracting any elective deferrals to a qualified plan under Section
401(k) of the Code, salary reduction contributions to a cafeteria plan under
Section 125 of the Code or elective deferrals to a nonqualified deferred
compensation plan. The dollar amount deducted each payday shall be credited to
the Participant’s Contribution Account. Participant contributions will not be
permitted to commence at any time during the Option Period other than on the
Commencement Date. Unless otherwise determined by the Plan Administrator with
respect to an Option Period, no interest will accrue on any contributions or on
the balance in a Participant’s Contribution Account.
     5.2 MODIFICATION OF CONTRIBUTION RATE. No change shall be permitted in a
Participant’s amount of withholding except upon a Commencement Date, and then
only if the Participant files a new enrollment form with the Employer at least
fifteen (15) days in advance of the Commencement Date designating the desired
withholding rate. Notwithstanding the foregoing, a Participant may notify the
Employer at any time (except during the periods from March 22 through March 31,
June 21 through June 30, September 21 through September 30 and December 22
through December 31) that he wishes to discontinue his contributions. This
notice shall be in writing and on such forms as provided by the Employer and
shall become effective as of a date provided on the form not more than fifteen
(15) days following its receipt by the Employer. The Participant shall become
eligible to recommence contributions on the next Commencement Date.
     5.3 WITHDRAWAL OF CONTRIBUTIONS. A Participant may elect to withdraw the
balance of his Contribution Account at any time during the Option Period prior
to the Exercise Date (except during the periods from March 22 through March 31,
June 21 through June 30, September 21 through September 30 and December 22
through December 31). The option granted to a Participant shall be canceled upon
his withdrawal of the balance in his Contribution Account. This election to
withdraw must be in writing on such forms as may be provided by the Employer. If
contributions are withdrawn in this manner, further contributions during that
Option Period will be discontinued in the same manner as provided in
Section 5.2, and the Participant shall become eligible to recommence
contributions on the next Commencement Date.

A-4



--------------------------------------------------------------------------------



 



     5.4 LIMITATIONS ON CONTRIBUTIONS. During each Option Period, the total
contributions by a Participant to his Contribution Account shall not exceed
fifteen percent (15%) of the Participant’s base pay for the Option Period. If a
Participant’s total contributions should exceed this limit, the excess shall be
returned to the Participant after the end of the Option Period, without
interest.
ARTICLE VI.
ISSUANCE AND EXERCISE OF OPTIONS
     6.1 RESERVED SHARES OF STOCK. The Company shall reserve one hundred
thousand (100,000) shares of Stock for issuance upon exercise of the options
granted under this Plan.
     6.2 ISSUANCE OF OPTIONS. On the Grant Date each Participant shall be deemed
to receive an option to purchase Stock with the number of shares and Exercise
Price determined as provided in this Article VI, subject to the maximum limits
specified in Section 6.6(a). All such options shall be automatically exercised
on the following Exercise Date, except for options which are canceled when a
Participant withdraws the balance of his Contribution Account or which are
otherwise terminated under the provisions of this Plan.
     6.3 DETERMINATION OF EXERCISE PRICE. The Exercise Price of the options
granted under this Plan for any Option Period shall be ninety-five (95%) of the
Closing Market Price of the Stock on the Exercise Date.
     6.4 PURCHASE OF STOCK. On an Exercise Date, all options shall be
automatically exercised, except that the options of a Participant who has
terminated employment pursuant to Section 7.1 or who has withdrawn all his
contributions shall expire. The Contribution Account of each Participant shall
be used to purchase the maximum number of whole shares of Stock determined by
dividing the Exercise Price into the balance of the Participant’s Contribution
Account. Any money remaining in a Participant’s Contribution Account
representing a fractional share shall remain in his Contribution Account to be
used in the next Option Period along with new contributions in the next Option
Period; provided, however, that if the Participant does not enroll for the next
Option Period, the balance remaining shall be returned to him in cash, without
interest.
     6.5 TERMS OF OPTIONS. Options granted under this Plan shall be subject to
such amendment or modification as the Employer shall deem necessary to comply
with any applicable law or regulation, including but not limited to Section 423
of the Code, and shall contain such other provisions as the Employer shall from
time to time approve and deem necessary; provided, however, that any such
provisions shall comply with Section 423 of the Code.
     6.6 LIMITATIONS ON OPTIONS. The options granted hereunder are subject to
the following limitations:
     (a) The maximum number of shares of Stock which may be purchased by any
Participant on an Exercise Date shall be shares having a market value of ten
thousand dollars ($10,000.000) (as determined on the Exercise Date for the
Option Period during which such shares are to be purchased). This maximum number
of shares shall be adjusted as determined by the Plan Administrator in
accordance with, and upon the occurrence of an event described in, Section 10.3.

A-5



--------------------------------------------------------------------------------



 



     (b) No Participant shall be permitted to accrue the right to purchase
during any calendar year Stock under this Plan (or any other Plan of the
Employer or a Subsidiary which is qualified under Section 423 of the Code)
having a market value of greater than twenty-five thousand dollars ($25,000.00)
(as determined on the Grant Date for the Option Period during which each such
share of Stock is purchased) as provided in Section 423(b)(8) of the Code.
     (c) No option may be granted to a Participant if the Participant
immediately after the option is granted would be a Five-Percent Shareholder.
     (d) No Participant may assign, transfer or otherwise alienate any options
granted to him under this Plan, otherwise than by will or the laws of descent
and distribution, and such options must be exercised during the Participant’s
lifetime only by him.
     6.7 PRO-RATA REDUCTION OF OPTIONED STOCK. If the total number of shares of
Stock to be purchased under option by all Participants on an Exercise Date
exceeds the number of shares of Stock remaining authorized for issuance under
Section 6.1, a pro-rata allocation of the shares of Stock available for issuance
will be made among Participants in proportion to their respective Contribution
Account balances on the Exercise Date, and any money remaining in the
Contribution Accounts shall be returned to the Participants, without interest.
     6.8 STATE SECURITIES LAWS. Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to issue shares of Stock to
any Participant if to do so would violate any State securities law applicable to
the sale of Stock to such Participant. In the event that the Company refrains
from issuing shares of Stock to any Participant in reliance on this Section, the
Company shall return to such Participant the amount in such Participant’s
Contribution Account that would otherwise have been applied to the purchase of
Stock.
ARTICLE VII.
TERMINATION OF PARTICIPATION
     7.1 TERMINATION OF EMPLOYMENT. Any Employee whose employment with the
Employer is terminated during the Option Period prior to the Exercise Date for
any reason except death, disability or retirement at or after age 65 shall cease
being a Participant immediately. The balance of that Participant’s Contribution
Account shall be paid to such Participant as soon as practical after his
termination. The option granted to such Participant shall be null and void.
     7.2 DEATH. If a Participant should die while employed by the Employer, no
further contributions on behalf of the deceased Participant shall be made. The
legal representative of the deceased Participant may elect to withdraw the
balance in said Participant’s Contribution Account by notifying the Employer in
writing prior to the Exercise Date in the Option Period during which the
Participant died (except during the periods from March 22 through March 31,
June 21 through June 30, September 21 through September 30 and December 22
through December 31). In the event no election to withdraw is made on or before
the March 21, June 20, September 20 or December 21 preceding the Exercise Date,
the balance accumulated in the deceased Participant’s Contribution Account shall
be used to purchase shares of Stock in accordance with Section 6.4. Any money
remaining which is insufficient to purchase a whole share shall be paid to the
legal representative.
     7.3 RETIREMENT. If a Participant should retire from the employment of the
Employer at or after attaining age 65, no further contributions on behalf of the
retired Participant shall be made. The Participant may elect to withdraw the
balance in his Contribution Account by

A-6



--------------------------------------------------------------------------------



 



notifying the Employer in writing prior to the Exercise Date in the Option
Period during which the Participant retired (except during the periods from
March 22 through March 31, June 21 through June 30, September 21 through
September 30 and December 22 through December 31). In the event no election to
withdraw is made on or before the March 21, June 20, September 20 or December 21
preceding the Exercise Date, the balance accumulated in the retired
Participant’s Contribution Account shall be used to purchase shares of Stock in
accordance with Section 6.4. Any money remaining which is insufficient to
purchase a whole share shall be paid to the retired Participant.
     7.4 DISABILITY. If a Participant should terminate employment with the
Employer on account of disability, as determined by reference to the definition
of “disability” in the Employer’s long-term disability plan, no further
contributions on behalf of the disabled Participant shall be made. The
Participant may elect to withdraw the balance in his Contribution Account by
notifying the Employer in writing prior to the Exercise Date in the Option
Period during which the Participant became disabled (except during the periods
from March 22 through March 31, June 21 through June 30, September 21 through
September 30 and December 22 through December 31). In the event no election to
withdraw is made on or before the March 21, June 20, September 20 or December 21
preceding the Exercise Date, the balance accumulated in the disabled
Participant’s Contribution Account shall be used to purchase shares of Stock in
accordance with Section 6.4. Any money remaining which is insufficient to
purchase a whole share shall be paid to the disabled Participant.
ARTICLE VIII.
OWNERSHIP OF STOCK
     8.1 STOCK CERTIFICATES. As soon as practical after the Exercise Date, the
Plan Administrator will, in its sole discretion, either credit a share account
maintained for the benefit of each Participant or issue certificates to each
Participant for the number of shares of Stock purchased under the Plan by such
Participant during an Option Period. Such determination by the Plan
Administrator shall apply equally to all shares of Stock purchased during the
Option Period. Certificates may be issued, at the request of a Participant, in
the name of the Participant, jointly in the name of the Participant and a member
of the Participant’s family, to the Participant as custodian for the
Participant’s child under the Gift to Minors Act, or to the legal representative
of a deceased Participant.
     8.2 PREMATURE SALE OF STOCK. If a Participant (or former Participant) sells
or otherwise disposes of any shares of Stock obtained under this Plan:
          (i) prior to two (2) years after the Grant Date of the option under
which such shares were obtained, or
          (ii) prior to one (1) year after the Exercise Date on which such
shares were obtained,
that Participant (or former Participant) must notify the Employer immediately in
writing concerning such disposition.
     8.3 RESTRICTIONS ON SALE. The Plan Administrator may, in its sole
discretion, place restrictions on the sale or transfer of shares of Stock
purchased under the Plan during any Option Period by notice to all Participants
of the nature of such restrictions given in advance of the Commencement Date of
such Option Period. The restrictions may prevent the sale, transfer or other
disposition of any shares of Stock purchased during the Option Period for a
period of up to two years

A-7



--------------------------------------------------------------------------------



 



from the Grant Date, subject to such exceptions as the Plan Administrator may
determine (e.g., termination of employment with the Employer). If certificates
are issued pursuant to Section 8.1 for shares that are restricted, the
certificates shall, in the discretion of the Plan Administrator, contain a
legend disclosing the nature and duration of the restriction. Any such
restrictions and exceptions determined by the Plan Administrator shall be
applicable equally to all shares of Stock purchased during the Option Period for
which the restrictions are first applicable. In addition, such restrictions and
exceptions shall remain applicable during subsequent Option Periods unless
otherwise determined by the Plan Administrator. If the Plan Administrator should
change or eliminate the restrictions for a subsequent Option Period, notice of
such action shall be given to all Participants.
     8.4 TRANSFER OF OWNERSHIP. A Participant who purchases shares of Stock
under this Plan shall be transferred at such time substantially all of the
rights of ownership of such shares of Stock in accordance with the treasury
regulations promulgated under Section 423 of the Code as in effect on the
Effective Date. Such rights of ownership shall include the right to vote, the
right to receive declared dividends, the right to share in the assets of the
Employer in the event of liquidation, the right to inspect the Employer’s books
and the right to pledge or sell such Stock subject to the restrictions in the
Plan.
ARTICLE IX.
ADMINISTRATION AND AMENDMENT
     9.1 ADMINISTRATION. The Plan Administrator shall (i) administer the Plan,
(ii) keep records of the Contribution Account balance of each Participant,
(iii) keep records of the share account balance of each Participant,
(iv) interpret the Plan, (v) determine all questions arising as to eligibility
to participate, amount of contributions permitted, determination of the Exercise
Price, and all other matters of administration, and (vi) determine whether to
place restrictions on the sale and transfer of Stock and the nature of such
restrictions, as provided in Section 8.3. The Plan Administrator shall have such
duties, powers and discretionary authority as may be necessary to discharge the
foregoing duties, and may delegate any or all of the foregoing duties to any
individual or individuals (including officers or other Employees who are
Participants). The Board of Directors shall have the right at any time and
without notice to remove or replace any individual or committee of individuals
serving as Plan Administrator. All determinations by the Plan Administrator
shall be conclusive and binding on all persons. Any rules, regulations, or
procedures that may be necessary for the proper administration or functioning of
this Plan that are not covered in this Plan document shall be promulgated and
adopted by the Plan Administrator.
     9.2 AMENDMENT. The Board of Directors of the Employer may at any time amend
the Plan in any respect, including termination of the Plan, without notice to
Participants. If the Plan is terminated, all options outstanding at the time of
termination shall become null and void and the balance in each Participant’s
Contribution Account shall be paid to that Participant, without interest.
Notwithstanding the foregoing, no amendment of the Plan as described in
Section 3.2 shall become effective until and unless such amendment is approved
by the shareholders of the Company in accordance with the approval requirements
of Section 3.2.
ARTICLE X.
MISCELLANEOUS
     10.1 EXPENSES. The Employer will pay all expenses of administering this
Plan that may arise in connection with the Plan.

A-8



--------------------------------------------------------------------------------



 



     10.2 NO CONTRACT OF EMPLOYMENT. Nothing in this Plan shall be construed to
constitute a contract of employment between an Employer and any Employee or to
be an inducement for the employment of any Employee. Nothing contained in this
Plan shall be deemed to give any Employee the right to be retained in the
service of an Employer or to interfere with the right of an Employer to
discharge any Employee at any time, with or without cause, regardless of the
effect which such discharge may have upon him as a Participant of the Plan.
     10.3 ADJUSTMENT UPON CHANGES IN STOCK. The aggregate number of shares of
Stock reserved for purchase under the Plan as provided in Section 6.1, and the
calculation of the Exercise Price as provided in Section 6.3, shall be adjusted
by the Plan Administrator (subject to direction by the Board of Directors) in an
equitable and proportionate manner to reflect changes in the capitalization of
the Company, including, but not limited to, such changes as result from merger,
consolidation, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, combination of shares, exchange of shares
and change in corporate structure. If any adjustment under this Section 10.3
would create a fractional share of Stock or a right to acquire a fractional
share of Stock, such fractional share shall be disregarded and the number of
shares available under the Plan and the number of shares covered under any
options granted pursuant to the Plan shall be the next lower number of shares,
rounding all fractions downward.
     10.4 EMPLOYER’S RIGHTS. The rights and powers of any Employer shall not be
affected in any way by its participation in this Plan, including but not limited
to the right or power of any Employer to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.
     10.5 LIMIT ON LIABILITY. No liability whatever shall attach to or be
incurred by any past, present or future shareholders, officers or directors, as
such, of the Company or any Employer, under or by reason of any of the terms,
conditions or agreements contained in this Plan or implied therefrom, and any
and all liabilities of any and all rights and claims against the Company, an
Employer, or any shareholder, officer or director as such, whether arising at
common law or in equity or created by statute or constitution or otherwise,
pertaining to this Plan, are hereby expressly waived and released by every
Participant as a part of the consideration for any benefits under this Plan;
provided, however, no waiver shall occur, solely by reason of this Section 10.5,
of any right which is not susceptible to advance waiver under applicable law.
     10.6 GENDER AND NUMBER. For the purposes of the Plan, unless the contrary
is clearly indicated, the use of the masculine gender shall include the
feminine, and the singular number shall include the plural and vice versa.
     10.7 GOVERNING LAW. The validity, construction, interpretation,
administration and effect of this Plan, and any rules or regulations promulgated
hereunder, including all rights or privileges of any Participants hereunder,
shall be governed exclusively by and in accordance with the laws of the State of
Tennessee, except that the Plan shall be construed to the maximum extent
possible to comply with Section 423 of the Code and the treasury regulations
promulgated thereunder.
     10.8 HEADINGS. Any headings or subheadings in this Plan are inserted for
convenience of reference only and are to be ignored in the construction of any
provisions hereof.

A-9



--------------------------------------------------------------------------------



 



     10.9 SEVERABILITY. If any provision of this Plan is held by a court to be
unenforceable or is deemed invalid for any reason, then such provision shall be
deemed inapplicable and omitted, but all other provisions of this Plan shall be
deemed valid and enforceable to the full extent possible under applicable law.
     IN WITNESS WHEREOF, the Employer has adopted this Plan, effective April 29,
2008.
     Date: April 29, 2008.

                  COMMUNITY FIRST, INC.  
 
           
 
  By:   /s/ Dianne Scroggins    
 
     
 
   

ATTEST:
/s/ Anthony King

A-10